Citation Nr: 1633769
Decision Date: 08/26/16	Archive Date: 09/30/16

DOCKET NO. 11-26 430	  DATE  AUG 25 2015


On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Entitlement to service connection  for bilateral carpel tunnel syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY  FOR  THE BOARD

C.S. De Leo, Associate  Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In July 2010 the RO, inter alia, denied service connection for TBI and in August 2011, the RO denied service connection  for bilateral  carpal tunnel syndrome.

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT	

1. Resolving  all doubt  in the Veteran's  favor, he has a TBI related to  service.

2. A clear preponderance of the evidence is against a finding that the Veteran has carpal tunnel  syndrome that is related to service or a service-connected   disability.


CONCLUSIONS  OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic residuals of a TBI have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303  (2015).

2. The criteria for establishing service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.
§§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A.  §§ 5103, 5103A; 38 C.F.R.  §  3.159.

VA's duty to notify has been satisfied through notice letters dated in November 2009 and March 2011, which fully addressed all notice elements.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would  aid in substantiating  the claims.   38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file. All post-service treatment records and reports identified by the Veteran related to the claims decided herein  have  also been obtained.

The Veteran has been provided multiple VA examinations to determine the nature and etiology of any neurologic disorders to include carpal tunnel syndrome and  TBI. For the purpose of determining service connection, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A.  §§ 5103, 5103A; 38 C.F.R.  §  3.159.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military  service.  38 U.S.C.A.  §§ 1110,  1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed  in-service disease or injury and the current disability.   38   C.F.R. § 3.303(a);  Walker v. Shinseki, 708 F.3d  1331 (Fed. Cir. 2013).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, Jay statements may serve to support claims by substantiating the occurrence  of lay-observable  events or the presence  of disability or symptoms of disability subject to Jay observation.  38 C.F.R. § 3.303(a);  Jandreau v. Nicholson, 492 F.3d  1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, Jay evidence will be competent and credible  evidence  of etiology).

The Board must determine the value of all evidence submitted, including Jay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board  must then determine if the evidence  is credible, or worthy of belief. Barr   v.
Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered  evidence in light of the entirety of the   record.

The standard of proof to be applied  in decisions on claims for veterans'  benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of  the doubt when there is an approximate balance of positive  and negative  evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits  and the evidence is in   relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim  for benefits to  be denied.  See Alemany  v. Brown, 9 Vet. App. 518 ( 1996).


TBI

The Veteran  seeks service connection  for residuals  of a TBI.

A May  1986 service treatment record notes the Veteran presented  with complaints   of multiple contusions and headaches. Although no specific treatment  for a head injury was noted, notably, the Veteran's medical treatment records indicated that he suffered such an injury in service due to parachuting accidents and he also has a diagnosis of chronic headaches and a psychiatric disorder for which he is service­ connected.

An August 2009 VA treatment record shows a positive TBI screening and also that  he sustained several concussions to include from a parachuting  injury.   The  examiner concluded the Veteran had residuals  of a  TBI.

An August 2015 VA treatment record notes a history of several traumatic brain injuries and concussions  from football and combat duty   in service.	The examination report indicates the Veteran presented with reports of baseline tremor  with seizure-like events starting 6 to 7 months ago without trigger.  The examiner noted that during a 24 hour admission to Vidant for seizure in April 2015, the Veteran's mental health provider was contacted due to concern that tegretol may be precipitating symptoms and also noting a negative brain MRI. See May 13, 2016 CAPRI located in Virtual VA.

An August 2009 TBI examiner found that there were residuals of TBI. The Veteran was seen for pertinent disability in service and pertinent disability was found on examination  shortly after his service discharge.   Resolving  all doubt in  the Veteran's favor, the criteria for service connection have been met and service connection  for residual of TBI is granted.  See  38 C.F.R. § 3.102  (2015).

Bilateral Carpal Tunnel Syndrome

The Veteran  seeks service connection  for bilateral  carpal tunnel  syndrome.

A June 7, 1987 service treatment record reflects  the Veteran presented  with sore wrist. He reported playing baseball and sliding into the base hands first injuring his wrist.   He was diagnosed  with  stress fracture.   Service treatment  record  dated June 8, 1987 reflects the Veteran  reported with  left wrist pain  due to injuring his wrist while sliding into base. He was diagnosed with left wrist sprain treated  with a splint and  arm sling.

Post-service treatment records also include records from Durham VA Medical Center (VAMC). A November 2011 VA treatment record notes diagnosis of bilateral carpal tunnel treated with carpal tunnel gloves and elbow protectors.

Private treatment records from Coastal Carolina Neurology reflect that the Veteran may have carpal tunnel syndrome and suggest a relationship between this condition and  service connected  cervical  spine disability.

On examination in March 2010 QTC examination diagnosed bilateral carpal tunnel syndrome. The examination report indicates that the examiner did not review the Veteran's claims file and he did not perform EMO or other diagnostic tests.

A subsequent July 2010 QTC examination by the March 2010 QTC examiner  reflects the examiner's opinion that the Veteran  has two separate diagnoses of  bilateral carpal syndrome and intervertebral disc syndrome of the cervical spine involving the right and left ulnar nerves. The claims  file was not made available to  the examiner.   The examiner  added that the Veteran's  service treatment  records were not provided  for review, thus he was unable to provide an opinion as to    whether  the Veteran's  current bilateral  carpal  tunnel  is related  to service.

An  April 2012 QTC examination report reflects  a claims file review and  neurological work-up. The examiner cited to electrodiagnostic tests and noted the history  of neurological  treatment  for the upper  extremities.   It was concluded that the Veteran did not have carpal tunnel syndrome but IVDS and the weakness of his hands is related to his peripheral neuropathy disorder, IVDS, and cervical spine disorder.

Crucially, the medical evidence of record does not support a finding of bilateral carpal tunnel syndrome or a showing that it is related to service or a service­ connected disability. The Board acknowledges that on examination in March 2010 and July 2010, the Veteran was diagnosed with bilateral carpal tunnel syndrome; however, review of the examination report indicates that the examiner did not perform electrodiagnostic testing or review the Veteran's treatment history.

The April 2012 VA examiner conducted a complete neurological work-up and concluded  that the Veteran  did not exhibit bilateral  carpal tunnel  syndrome  disability and that the neurological symptoms were attributable to IVDS. Treatment records reviewed included those from the Coastal Carolina Neurology Clinic and electrodiagnostic  test  results.   The examiner  concluded  that  the Veteran  did not have carpal syndrome, and that hand problems are associated with peripheral neuropathy,  a condition  for which  he is already  service connected.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). To the extent that the Veteran asserts that he has carpal tunnel syndrome, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  The general principle that tingling and numbness of the fingers may be a symptom of carpal tunnel syndrome has some tendency to establish a diagnosis. However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention. Not all competent evidence is of equal value.  The Board finds the April 2012 VA examination report more probative than the Veteran's statements. The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

The VA examination report of April 2012 is the most pertinent evidence of record. When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale. See  Prejean  v.  West, 13 Vet. App. 444, 448-9  (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions. A medical opinion that contains only data and conclusions is not entitled to any weight. Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. l, 2008)

The March 2010 and June 2010 examiner diagnosed bilateral carpal tunnel syndrome as a separate condition from IVDS. It was not indicated that chronic disability resulted from service. However, even the examiner commented that the examination was hindered by the absence of the claims file (could not comment on service etiology without the service treatment records). The April 2012 VA examiner reviewed the entire claims file and included a synopsis of the veteran's medical history. The diagnostic testing that had been accomplished was reviewed and a comprehensive physical examination was accomplished. The VA opinion is factually accurate, fully articulated, and contains sound reasoning; it is clearly more probative than the March 2010 and June 2010 medical opinion. Therefore, the VA opinion is afforded significant probative value.

A clear preponderance of the evidence is against a finding that the Veteran  has  carpal tunnel syndrome disability. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d  1351, 1353 (Fed. Cir. 2000);  see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997). Congress has specifically limited entitlement to service connection to cases where  such incidents have   resulted  in a disability.   Brammer  v. Derwinski, 3 Vet. App. 223, 225  (1992).  Accordingly,  a basis to grant compensation  is not  established.


ORDER

Service connection  for TBI  is allowed.

Service connection  for bilateral  carpal  tunnel  syndrome is denied.


THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



